[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Application for review of sentence imposed by the Superior Court, Judicial District of Fairfield, at Bridgeport, Docket No. 33468. CT Page 2655
SENTENCE AFFIRMED
Frank Riccio, Esq., Special Public Defender, for the Petitioner.
Jonathan Benedict, Esq., Assistant State's Attorney, for the State.
BY THE DIVISION: The petitioner was convicted after a trial by jury of the following crimes, and was sentenced as indicated:
First Count: Attempted Murder              20 years Second Count: Robbery, First Degree        20 years Third Count: Assault, Second Degree        10 years Fourth Count: Robbery, First Degree        10 years
The sentences in Counts 3 and 4 are concurrent with each other, but consecutive to the sentences in the first and second counts. (Counts 1 and 2 were also consecutive to each other). The total effective sentence was fifty (50) years, and that sentence was to run concurrently with a sentence of forty (40) years which had been imposed on August 4, 1989.
The net effect was that the petitioner received an additional ten (10) years for the crimes enumerated in Docket No. 33468.
In this case the victim was first robbed on September 17, 1987, at gunpoint, at approximately 2:00 a.m. After taking $40.00 from him the petitioner beat him in the head with a gun.
Several hours later the same victim was again accosted by the petitioner. This time the petitioner took $5.00 from the victim at gunpoint, and then shot him in the mouth.
The petitioner has a record which includes drug convictions, larceny and threatening, in addition to the convictions of August 4, 1987 for two (2) counts of Attempted Murder; Assault, Second Degree; and Assault, First Degree.
He asks the Division to reduce the sentence in this case to forty (40) years concurrent with the sentence of August 4, 1987.
In view of the petitioner's record, the violent nature of his most recent offenses (which was noted by the sentencing court), the sentence imposed was fair, perhaps CT Page 2656 even more than fair. It certainly was not harsh. Accordingly, it is affirmed.
PURTILL, JUDGE KLACZAK, JUDGE BARRY, JUDGE
Purtill, Klaczak, and Barry, Js., participated in this decision.